DETAILED ACTION
	Receipt is acknowledge of Applicant’s IDS and RCE, both filed on 12 April 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.
*  *  *  *  *
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Albrecht on 12 March 2021.
The application has been amended as follows: 
Claim 1:

DELETE “wherein the first lotion comprises greater than or equal to 0.05 percent and less than or equal to 0.6 percent organic acid by weight” and REPLACE with “wherein the first lotion comprises from about 0.061% to 0.084% by weight of benzoic acid, from 0.024% to 0.072% by weight of sodium benzoate, and wherein the amount of benzoic acid is greater than or equal to the amount of sodium benzoate; wherein the lotion has a pH from about 3.6 to about 4.2”.
Claims 10-23:
	Please DELETE claims 10-23.
*  *  *
Allowable Subject Matter
Claims 1-9 are allowed.
*
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as explained in the response filed on 9 March 2021 (see pages 8-9), the claimed ratio of benzoic acid to sodium benzoate results in unexpected results in the form of a substantial increase in preservation robustness.  The IDS filed on 12 April 2021 does not cite references that render the claims obvious or non-novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[Wingdings 2 font/0xF3]

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615